ROVNER, Circuit Judge,
dissenting in part and concurring in part.
It is no secret that the City of Chicago would prefer to reduce the number of guns in Chicago. The City faces enormous public and political pressure to reduce its gun violence problem (4,638 shootings in 2016)1, while at the same time upholding the Second Amendment rights of its citizens as set forth in the case law emerging from District of Columbia v. Heller, 554 U.S. 570, 128 S.Ct. 2783, 171 L.Ed.2d 637 (2008) and McDonald v. City of Chicago, 561 U.S. 742, 130 S.Ct. 3020, 177 L.Ed.2d 894 (2010). Correctly or not, the City reasoned that reducing the number of guns travelling to and from firing ranges, reducing the concentration, of guns in one area, and reducing the amount of gunfire in general could help reduce crime and shootings in Chicago. In my concurrence in the first appearance of this case before this court, I expressed sympathy for the City’s difficult path between this Scylla and Charybdis, but noted that the City had to “come to terms with th[e] reality” imposed by Heller and McDonald. And indeed it has. Whether it has come far enough is the subject of today’s majority and my separate opinion.
*899The majority opinion reaches conclusions on three matters, the constitutionality of limiting firing ranges to manufacturing districts (the zoning regulation), the constitutionality of requiring firing ranges to be located more than a certain distance from other specific uses (the distancing regulation), and the constitutionality of a ban on minors at firing ranges. The majority finds all three to be unconstitutional. Although I agree that the City failed to present sufficient evidence to support its manufacturing district requirement, I do not agree that the distancing requirement fails as well, I also write separately to note that although a total ban on minors at firing ranges does not withstand a constitutional challenge on this record, the City has a strong interest, and therefore wide latitude, to enact regulations that will protect children from, as the majority states, “serious risks to safety” from the inherent dangers of firearms.
As the majority describes, the test that this circuit has elucidated for Second Amendment cases is a means-ends test in which a court must evaluate the regulatory means the government has chosen to regulate firearms and the public-benefit end the regulation seeks to achieve. Ezell v. City of Chicago, 651 F.3d 684, 703 (2011) (“Ezell I”). It is a sliding scale test—the greater the burden, the greater the justification needed. -Or, as the majority panel described more completely in Ezell I,
a severe burden on the core Second Amendment right of armed self-defense will require an extremely strong public-interest justification and a close fit between the government’s means and its end. Second, laws restricting activity lying closer to the margins of the Second Amendment right, laws that merely regulate rather than restrict, and modest burdens on the right may be more easily justified. How much more easily depends on the relative severity of the burden and its proximity to the core of the right.
Ezell I, 651 F.3d at 708.
In Ezell I, the majority described the right at issue here—the right to participate in range training—as “an important corollary to the meaningful exercise of the core right to possess firearms for self-defense.” Id. In my concurrence in Ezell I, I described it as “an area ancillary to a core right.” Id. at 713 (Rovner, J., concurring). ' For the moment we can ignore whether there is a difference in these two descriptions and assume that the right is an important one; although not part and parcel of the core right, close to but subordinate to it. How far subordinate is yet unknown. It carried much import in Ezell I, in part, because the City required all gun owners to obtain training that included one hour of live-range instruction, .and then banned all live ranges within the City limits. In Ezell I, the majority held that the outright ban on firing ranges in the City imposed a severe encroachment and required an exacting test. Id. at 708-09. In other words, in Ezell I, range training unlocked access to the core right. I conceived of the requirement as a ban on only one type of training and therefore did not believe that the regulation required as rigorous a showing as the majority required. Id. at 713. The majority construction prevailed, of course. In the case before us now, however, the majority and I agree, that “[t]his new round of litigation is somewhat different; ... this time we’re reviewing a set of zoning restrictions, not an outright ban on shooting ranges throughout the city.” Ante at 893-94. In other words, we are reviewing the City’s regulation of where, when, and how firing ranges *900may operate,2 As the district court noted, “[b]ecause some of the provisions entail a greater burden on Second Amendment rights than others, [a] Court [should] not apply a uniform level of scrutiny across the board.” Ezell v. City of Chicago, 70 F.Supp.3d 871, 882 (N.D. Ill. 2014). I agree.
The majority opinion combines the zoning and distancing regulations together and states, without any rationale, that the manufacturing and distancing restrictions stand or fall together.3 In this case they both fall—in my colleagues’ view. I disagree. These are two separate regulations with two separate government rationales and two separate effects on the public interest of Chicago citizens. The zoning regulation makes a categorical assessment of where a particular land use belongs based on the character of the area and broad similarities and distinctions with other uses. The distancing regulation makes a much more focused determination of how close a particular use (which may have unique impacts) may be to other uses that have vulnerabilities for one reason or another. Under the sliding-scale standard, they must be evaluated separately. This is all the more true when we take into account the fact that it is our obligation to evaluate legislation, when possible, in a manner which avoids substantial constitutional questions. United States v. X-Citement Video, Inc., 513 U.S. 64, 69, 115 S.Ct. 464, 130 L.Ed.2d 372 (1994). There is no basis, therefore, for the two regulations to survive or falter as one.
To see why, I will briefly explore why the City failed in its proof on the means-end test vis-á-vis the zoning regulation. Then I will demonstrate the substantial differences between the means (the government regulation and its purpose) and the end (the public interest benefit it seeks to protect) in the zoning regulation versus the distancing regulation.
I turn first to the zoning regulation and its purpose. Manufacturing districts within the City of Chicago are “intended to accommodate manufacturing, warehousing, wholesale and industrial uses outside the Central Area. The district regulations are intended to: (A) promote the economic viability of manufacturing and industrial uses; (B) encourage employment growth; and (C) limit the encroachment of unplanned residential and other non-industrial development within industrial corridors.” M.C.C. § 17-5-0101. Residential districts, on the other hand, are “intended to create, maintain and promote a variety of housing opportunities for individual households and to maintain the desired physical character of the city’s existing neighborhoods.” Id. at 17-2-0101. Business and Commercial districts are “intended to accommodate retail, service and commercial uses and to ensure that business and commercial-zoned areas are compatible with the character of existing neighborhoods.” Id. at § 17-3-0101. They are divided into further categories depending on the character and use of the surrounding area. Id. at 17-3-0100.
*901The City’s representative testified before the district court that its purposes for the zoning regulations were as follows:
the City imposes zoning restrictions because the transportation and use of guns and ammunition could have an impact on the health, safety, and welfare of individuals surrounding a gun range. (Def. 56.1 St. ¶ 16). As a result, the City considers firing ranges to be “high impact,” and restricting range locales to manufacturing districts offers “a distance away from the residential communities in most areas of the city.”
Ezell, 70 F.Supp.3d at 877. The parties agreed that firing ranges are compatible with industrial use, but the plaintiffs argued that the ranges were compatible with commercial use as well. Id.
Before the district court, the City further explained that it had restricted firing ranges to manufacturing districts, as opposed to allowing them in some commercial use zoning districts, to avoid two secondary effects associated with the health, safety, and general welfare of Chicago residents—thefts targeting firearms and lead contamination. Id. at 883. The district court concluded lhat the City had not sufficiently substantiated a connection between these interests and the ordinance. Id. The City did not present data or other empirical evidence that the presence of a firing range would increase crime or that the problem would be diminished by limiting firing ranges to manufacturing districts. The City did provide a list of sixteen thefts (involving the theft of 482 firearms) from gun stores and firing ranges around the country since 2010, but did not provide any rationale for why locating the ranges only in manufacturing zones would reduce theft or other criminal activity. No one from the City researched zoning ordinances on firing ranges in other cities. Id. at 884.
Likewise, the City did not supply robust, reliable evidence to support its claim that lead contamination from the firing range with sufficient ventilation systems, as the ordinance requires, would cause environmental effects that make the ranges suitable only for manufacturing districts. The City did supply a report from the National Institute for Occupational Safety and Health entitled “Preventing Occupational Exposures to Lead and Noise at Indoor Firing Range.”4 That document informs workers, including federal law enforcement officers, that they might be exposed to hazardous lead concentrations at firing ranges, but did not help the court evaluate what the environmental impact of lead would be in a range with the ventilation requirements imposed by the City in this ordinance.5 Of course, it is beyond question that the City must ardently regulate any possible lead contamination of its citizens; the story of Flint, Michigan, among others, teaches us that. And the Municipal Code of Chicago is. chock full of regulations pertaining to lead. See, e.g., M.C.C. § 7-4-010 *902through 7-4-160. But as the majority notes, when laws stand to encroach upon Second Amendment rights, a rational basis for the law is no longer sufficient support for the law. The City needed more evidence that its regulations would not be sufficient to prevent lead contamination and came up short.
The district court concluded that the City’s generalized propositions that firing ranges pose a danger—in terms of both crime and environmental impact—did not justify restricting them to manufacturing districts only, as opposed to other industrial zones. And, like the majority opinion, on this record, I must agree.
The distancing requirement, as I noted above, however, is different. The zoning and distancing regulations together reduced the land available in the City to about 10.6% of available parcels. The distancing rule alone has a much lesser effect. We do not know the precise number because the City’s expert created its map of available parcels using the combined criteria from both regulations. See Def.’s Rule 56.1 Statement of Material Facts, Ex. 19, R. 227-1, PagelD 3567, and attached as an exhibit to this opinion. Nevertheless, from the map it is clear that an expansion into business districts would increase the availability of sites for firing ranges appreciably. See Id. The distancing requirement therefore imposes a significantly lighter burden on the placement of firing ranges. And as Ezell I’s sliding scale dictates, a lighter burden requires a lesser justification. Ezell I, 651 F.3d at 708.
Although the zoning regulation is a blanket prohibition against firing ranges in all but the manufacturing areas of the City, the distancing regulation is a precise and targeted approach to protecting particular populations and activities that the City routinely singles out for protections— places where children and the sick are gathered, for example. It is the difference between a carpet bomb and a surgical strike. And the factors that enter into an evaluation of the public benefit of prohibiting firing ranges from business and commercial districts are not the same as the factors that enter into an evaluation of the benefit of keeping shooting ranges away from schools, day care facilities, hospitals and the like. Not only do the regulations not stand or fall together, but the evaluation of the two is dissimilar on both sides of the means-end analysis.
Moreover, the distancing requirements focus on protections for a category of “sensitive places” that the Supreme Court tells us have been subject to longstanding historical protections from firearm dangers. As the Court stated in Heller,
The Court’s opinion should not be taken to cast doubt on longstanding prohibitions on the possession of firearms by felons and the mentally ill, or laws forbidding the carrying of firearms in sensitive places such as schools and government buildings, or laws imposing conditions and qualifications on the commercial sale of arms.
Heller, 554 U.S. at 626-27, 128 S.Ct. 2783 (emphasis supplied). This language could be construed as removing from Second Amendment protection prohibitions on the possession of firearms by felons and the mentally ill, in sensitive places and the like just as we have noted that “[t]he Court has long recognized that certain ‘well-defined and narrowly limited classes of speech’— e.g., obscenity, defamation, fraud, incitement—are categorically ‘outside the reach’ of the First Amendment.” Ezell, 651 F.3d at 702. I leave that for another day. For now, it is enough to note that if the Supreme Court has declared that the need to protect sensitive places is an important enough need to allow for an outright prohibition on the carrying of firearms within *903them, then it is certainly a sufficiently strong public interest to justify regulations distancing similar places from firing ranges. The burden here is not severe (without the zoning regulation, many more parcels are available), the public interest is great, and the rules do not implicate the heart of a core right, but rather, at the very most, “an important corollary to the meaningful exercise of the core right to possess firearms for self-defense.” Ezell I, 651 F.3d at 708.
The majority asserts that firearms could not possibly be incompatible with residential uses because the main premise of the Heller decision, from which the “sensitive places” language comes, was to allow law abiding citizens to keep firearms in their residences for self-defense. Ante at 895. But owning, keeping or even carrying a firearm for self-defense poses a substantially different risk than does creating a public accommodation where large numbers of people will gather with firearms loaded with lead-contaminated, explosive-filled ammunition and fire them. Firing a gun poses significantly greater risks than the mere keeping or carrying of a gun, in terms of potential accidents, attractiveness to criminals, and environmental lead exposure. From a practical standpoint, Illinois state law all but rules out the possibility of legally firing a gun in a residential area of the City of Chicago. 720 ILCS §§ 5/24-1.2, 5/24-1.2-5, 5/24-1.5. And so the risks associated with legal firearm discharge will arise almost always at firing ranges. Moreover, firing ranges can become attractive nuisances, beckoning to thieves looking for large caches of firearms, or places where people will be coming and going while carrying weapons. In short, the City’s interests in preventing gun theft and other crime, and reducing lead contamination cast a heavy weight on the public interest side of the scale.
As I noted above, the lower burden and the significant public interest decrease the City’s burden to justify the regulation. The majority borrows from the free-speech context and asserts that “there must be evidence” to support the City’s rationale for the challenged regulations. Ante at 896, citing Annex Books, Inc. v. City of Indianapolis, 581 F.3d 460, 463 (7th Cir. 2009) (emphasis in original). In the First Amendment context, however, the Supreme Court has rejected the idea that the government must always prove “with empirical data, that its ordinance will successfully lower crime.” City of Los Angeles v. Alameda Books, Inc., 535 U.S. 425, 439, 122 S.Ct. 1728, 152 L.Ed.2d 670, (2002). As the City points out, studies showing the effect of crime in the surrounding community are particularly helpful to the courts in First Amendment cases because it is not readily apparent that the sale of adult books and media have the ability to endanger the surrounding community. Guns, on the other hand, are inherently dangerous. See Loitz v. Remington Arms Co., 138 Ill.2d 404, 150 Ill.Dec. 510, 563 N.E.2d 397, 404 (1990) (“Guns are inherently dangerous in-strumentalities, and the mere occurrence of other explosions does not, without more, establish outrageous misconduct or some other basis sufficient to warrant the imposition of punitive damages.”). The amount and type of evidence needed to demonstrate a danger, therefore, must be less. The City’s evidence was sufficient to justify its rationale for the distancing regulations.
It is not at all uncommon within the Chicago municipal code to create a buffer zone between businesses that have a high impact on their surroundings and facilities that might serve children or other vulnerable populations such as hospitals, day care facilities, schools, and churches. See e.g., M.C.C. § 4-224-011 (“No machine shops shall be conducted or operated on any lot *904or plot' of ground of which any portion shall be within 200 feet- of any lot occupied by a public or parochial school, hospital or church.”); M.C.C. § 4-232-120 (“No person shall construct, conduct or operate any motor vehicle salesroom within 200 feet of any building used as a hospital, church, or public or parochial school, or the grounds thereof.”); M.C.C. § 15-28-900 (“It shall be unlawful for any person to store or manufacture nitrocellulose products in any building which is situated within 100 feet of any building occupied as a school building, hospital, institutional [sic], or any other place of public assembly”); M.C.C. § 17-9-0119 (“No retail food establishment that sells live poultry or other live fowl at retail, or that slaughters or causes to be slaughtered for sale live poultry or other fowl at retail, shall be located within 200 feet from any place or structure: ... (2) is used for residential purposes; or (3) is used as a place of religious assembly, primary or secondary school, library, hospital, public park or public playground”); M.C.C. § 10-36-400 (b)(10) (“no person shall operate any small unmanned aircraft in city airspace: ... (10) over any open air assembly unit, school, school yard, hospital, place of worship, prison or police station, without the propei-ty owner’s consent, and subject to any restrictions that the property owner may place on such operation”). Of course none of these restrictions impose on Second Amendment rights, and therefore they require no more than a rational basis, but the vast number of these laws (I have singled out only a very few) support the City’s argument that its purpose in passing the legislation was to protect these sensitive areas, as it does in so many other contexts.
In short, the distancing regulations do not rise or fall along with the zoning regulations. And when separated from them, given the lighter burden imposed by the distancing regulations, the strong public interest in protecting residential areas and sensitive areas from the risks associated with firing ranges, these regulations pass constitutional muster.-
As for the ban on minors at firing ranges, I do not disagree with the majority that the City has failed to come forth with evidence to support the exclusion of all minors from firing ranges in all circumstances. To the extent that McDonald and its progeny allow for firearm ownership within the City of Chicago, the practical argument that parents who have guns within the City limits might also wish to teach gun safety to their children is not without merit. (Although, as I noted in my concurrence in Ezell I, “[t]here is no ban on training with a simulator and several realistic simulators are commercially available, complete with guns that mimic the recoil of firearms discharging live ammunition. It is possible that, with simulated training, technology will obviate the need for live-range training.” Ezell I, 651 F.3d at 712 (internal citations omitted)). And the legal argument that the outright ban is unconstitutional has merit as well.
I write separately on this point to note the limited rights of minors under the Second Amendment. Importing the concepts from First Amendment jurisprudence into this Second Amendment context, as courts have come to do (see Id. at 706-07), it is worth noting that the First Amendment rights of minors are limited— in some contexts far more than others. Although minors do not “ ‘shed their constitutional rights to freedom of speech or expression at the sehoolhouse gate’ ... the First Amendment rights of students in the public schools are ‘not automatically coextensive with the rights of adults in other settings.’ ” Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 266, 108 S.Ct. 562, 98 L.Ed.2d 592 (1988), citing Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S. 675, 682, 106 *905S.Ct. 3159, 92 L.Ed.2d 549 (1986). And First Amendment rights are particularly limited when the interest balanced on the other side is the health and safety of minors. See Morse v. Frederick, 551 U.S. 393, 407, 127 S.Ct. 2618, 168 L.Ed.2d 290 (2007) (upholding school’s discipline of student who displayed pro-drug banner noting that deterring drug use by schoolchildren is an “important—indeed, perhaps compelling interest” given the potential severe and permanent damage to the health and well-being of young people); Erznoznik v. City of Jacksonville, 422 U.S. 205, 212, 95 S.Ct. 2268, 45 L.Ed.2d 125 (1975) (“[i]t is well settled that a State or municipality can adopt more stringent controls on communicative materials available to youths than on those available to adults.”); Ginsberg v. State of N.Y., 390 U.S. 629, 637, 88 S.Ct. 1274, 20 L.Ed.2d 195 (1968) (government can prohibit sale to minors of sexually explicit material that would be available to adults).
Outside of the First Amendment context, it goes without saying that the government may restrict the rights of minors for purposes of protecting their health and welfare. A state’s interest in the welfare of its young citizens justifies a variety of protective measures. Every jurisdiction in the country protects the health, safety, and welfare of minors by prohibiting them from purchasing alcohol and cigarettes, by restricting at what age they may drive and with what limitations, when they may enlist in the military and work, when they may marry, when they may gamble, how long they must attend school, and when they can enter into binding contracts. Some of these regulations, like those surrounding marriage and pregnancy, burden fundamental rights and yet have been upheld regardless of the increased scrutiny given to such laws. See, e.g., Planned Parenthood of Cent. Mo. v. Danforth, 428 U.S. 52, 74, 96 S.Ct. 2831, 49 L.Ed.2d 788 (1976).
In addition to the general protections noted above, states and municipalities impose laws and regulations that protect the health and safety of children in myriad specific ways, many of which interfere fairly significantly with the fundamental right of parents to make decisions concerning the care, custody, and control of their children. Troxel v. Granville, 530 U.S. 57, 66, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000) (“we have recognized the fundamental right of parents to make decisions concerning the care, custody, and control of their children.”); see also Prince v. Massachusetts, 321 U.S. 158, 166, 64 S.Ct. 438, 88 L.Ed. 645 (1944) (“Acting to guard the general interest in youth’s well being, the state as parens patriae may restrict the parent’s control by requiring school attendance, regulating or prohibiting the child’s labor, and in many other ways.”).
For example, Illinois law requires adults to secure children under the age of eight in an approved child safety restraint while riding in vehicles. 625 ILCS § 25/4. It prohibits children under the age of fourteen from being left without supervision for “an unreasonable period of time without regard for the mental or physical health, safety, or welfare of that minor.” 705 ILCS § 405/2-3. The Illinois Administrative Code even prohibits a day care facility from placing a baby to sleep in any position other than on her back, regardless of the parent’s request. Ill. Admin. Code § 407.350(i)(l)-(3).
Sometimes the encroachments can be severe even when the risk is low. Parents have been charged with neglect for allowing their children to walk to a park,6 or *906walk to school,7 or play unsupervised in a back yard.8 This is true despite the fact that the rate of occurrence of the main concern, stranger abduction, is quite low (approximately 60-100 per year) and continually declining.9
In short, statutes, regulations, law enforcement and social services resources are employed to protect children from harm even where the risk of harm is slight or negligible. And as the majority states, “No one can disagree—and we certainly do not—that firearms in the hands of young children or unsupervised youth are fraught with serious risks to safety.” Ante at 898.1 would add that firearms even in the hands of older children, even while they are supervised by trained instructors, can have deadly consequences. In one highly publicized incident on an Arizona shooting range, a nine-year-old girl accidentally killed her instructor, Charles Vacca, when the Uzi she was firing became too difficult for her to control, jumping out of her hand and firing a bullet into the brain of her instructor.10 But other recent shootings by and of children on ranges have slipped by without as much attention. In many cases the accidents did not involve high powered weapons or even a child as the shooter. In some incidents, the child at the range was killed by an adult.11
*907In sum, while I concur that the outright ban on all children under the age of eighteen entering a firing range is impermissible, I suspect that, given our long history of protecting minors, even where fundamental rights are in play, stringent regulations for minors in firing ranges will withstand much scrutiny when supported by appropriate evidence.
For the reasons above, I dissent from the conclusion that the zoning regulation is unconstitutional, and concur with the majority regarding its conclusions as to the distancing regulation and the ban on minors. The City’s gun violence problem requires urgent, well-researched, and comprehensive action. But those actions must be taken within the evolving parameters of Second Amendment jurisprudence.
Attachment
*908[[Image here]]

. Chicago Tribune, Chicago shooting victims, http://crime.chica_gotribune.com/chicago/ shootings/, Last updated Jan. 11, 2017.


. I could refer to it as a "time, place, and manner" regulation but that term is heavily loaded with attachments to a particular level of scrutiny under First Amendment jurisprudence—a quagmire better to avoid in this case. See, e.g., U.S. v. Skoien, 614 F.3d 638, 641-42 (7th Cir. 2010).


. I adopt the vernacular of the majority and refer to M.C.C. § 17-5-0207, which relegates all firing ranges to manufacturing districts in the City, as the "zoning regulation” and M.C.C. § 17-9-0120, which requires firing ranges to be built more than 500 feet from hospitals, places of worship and places where children routinely gather; and 100 feet from other firing ranges, as the "distancing regulation.”


. The National Institute for Occupational Safety and Health, CDC, Dept, of Health and Human Serv’s., "Preventing Occupational Exposures to Lead and Noise at Indoor Firing Range.” (2009). https://www.cdc.gov/niosh/ docs/2009-136/pdfs/2009-136.pdf. Last visited January 16, 2017. R. 227-3, Def.’s Rule 56.1 Statement of Material Facts, Ex. 24 PagelD 3731-3762.
The National Institute for Occupational Safety and Health is part of the United States Centers for Disease Control and Prevention within the Department of Health and Human Services. https://www.cdc.gov/niosh/about/ default.html. Last visited January 16, 2017.


. There is no doubt that lead exposure is a known and continuing issue for firing ranges. See Beaucham, Catherine, “Indoor Firing Ranges and Elevated Blood Lead Levels— United States, 2002-2013,” Center for Disease Control, Morbidity and Mortality Weekly Report, April 25, 2014 / 63(16); 347-351.


. http://abcnews. go. com/Lifestyle/free-range-parents-found-responsible-child-neglect-*906allowing/story?id-29363859. Last visited January 16, 2017.


. http://www.timesfreepress.com/news/local/ story/2016/apr/01/ mother-charged-neglect-making-children-walk-s/3 58210/. Last visited January 16, 2017,


. http://insider.foxnews.com/2015/06/14/ florida-parents-charged-felony-neglect-after-11 -year-old-son-plays-backyard-90-minutes. Last visited January 16, 2017.


. David Finkelhor, Heather Hammer, and Andrea J. Sedlak, "Nonfamily Abducted Children: National Estimates and Characteristics,” United States Department of Justice, Office of Justice Programs, Office of Juvenile Justice and Delinquency Prevention, October 2002.


. http://www.cnn.com/2014/08/26/us/ arizona-girl-fatal-shooting-accident/


. The following are incidents of shootings at firing ranges since 2012 found through a review of news stories and may not be a complete list:
October 2016, North Dakota, 14-year-old girl killed at shooting range http://www.kbzk.com/ story/33418822/north-dakota-teen-killed-in-accidental-shooting-at-gun-range. Last visited January 16, 2017.
August 2016, Iowa, 10-year-old shot at shooting range http://nbc4i.com/2016/08/19/boy-l0-dies-after-being-shot-at-shooting-range/. Last visited January 16, 2017.
July 2016, Florida, Father kills 14-year-old son at shooting range http://www.cnn.com/ 2016/07/04/us/florida-father-shoots-son/
March, 2016, Florida, 21-year-old at shooting range misfires and hits four children ages 8, 10, 14 and 15 http://wfla.com/2016/Q3/12/four-children-two-adults-injured-in-gun-range-accident-in-ocala/. Last visited January 16, 2017.
February 2016, Idaho, 12-year shot at shooting range (non-fatal) http://www.foxnews. com/us/2016/02/25/girl-12-accidentally-shot-at-idaho-gun-range.html. Last visited January 16, 2017.
December 2015, Indiana, 12-year-old shot (non-fatal) at shooting range http://cbs4indy. com/2015/12/26/shooting-range-accident-injures-12-year-old/. Last visited January 16, 2017.
December 2015, Arizona, 13-year-old girl shot by adult at shooting range http://www. azcentral.com/stoiy/news/local/pinal/2015/12/ 01/gun-range-accident-serves-safety-reminder/ 76610904/. Last visited January 16, 2017.
December 2014, Ohio, 14-year-old shot by adult at shooting range http://www.wlwt.com/ article/teen-wounded-in-accidental-shooting-at-gun-range/3550107. Last visited January 16,2017.
December 2014, California, 12-year-old shoots man in leg at shooting range (nonfatal) http://www.eastcountymagazine.org/ man-iniured-shooting-range-accident. Last visited January 16, 2017.
August 2014, Arizona, 9-year-old kills instructor with Uzi at firing range https://www, washingtonpost.com/news/post-nation/wp/ *9072016/08/26/two-years-after-9-year-olds-fatal-uzi-shooting-instructors-family-files-wrongful-death-suit/?utm_term=.7072f20994eb. Last visited January 16, 2017.
January 2014, Florida, 14-year-old shoots herself in leg at shooting range (non-fatal) http:// www.wesh.com/article/girl-14-accidentally-shot-at-gun-range-in-merritt-island/4430493. Last visited January 16, 2017.
November, 2012, Tennessee, 13-year-old shot by adult at firing range http://www.wsmv. com/story/20177364/13-year-old-shot-at-gun-range-cheatham-county, Last visited January 16, 2017.
October, 30, 2012, Iowa, 8-year-old shot by 5-year-old sister at shooting range http://www. kwwl.com/story/19956702/accidental-shooting-of-8-year-oId-brings-safety-reminder. Last visited January 16, 2017.